     Case 1:19-cv-02379-KBJ Document 1-7 Filed 08/07/19 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY,
UNITED STATES HOUSE OF
REPRESENTATIVES,
2138 Rayburn House Office Building
Washington, D.C. 20515,

                              Plaintiff,

                                              Case No. 1:19-cv-2379
     v.


DONALD F. MCGAHN II,
51 Louisiana Avenue, N.W.
Washington, D.C. 20001,

                               Defendant.




                                 Exhibit G
             Case 1:19-cv-02379-KBJ Document 1-7 Filed 08/07/19 Page 2 of 4



                             <!tnngrrss nf t4t lllnitth @>tat.ts
                                        ]!{nu.st nf ilttprtstntatiut.s
                                          Bla.slttngtnn. IKlt 20515

                                              February 22, 2019

The Honorable William P. Barr
Attorney General
U.S. Department of Justice
950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530
     '
Dear Mr. Attorney General:

        Recent reports suggest that Special Counsel Robert Mueller may be nearing the end of his
investigation into "any links an�/or coordination between the Russian government and
individuals associated with the campaign of President Donald Trump" and other matters that
may have arisen directly from the investigation. 1 As you know, Department of Justice
regulations require that, "[a]t the conclusion of the Special Counsel's work, he or she shall
                                            i
provide the Attorney General with a confdential report explaining the prosecution or declination
decisions reached by the Special Counsel."2

        After nearly two years of investigation-accompanied by two years of direct attacks on
the integrity of the investigation by the President-the public is entitled to know what the
Special Counsel has found. We write to you to express, in the strongest possible terms, our
expectation that the Department of Justice will release to the public the report Special Counsel
Mueller submits to you-without delay and to the maximum extent permitted by law.

        There also remains a significant public interest in the full disclosure of information
learned by the Special Counsel about the nature and scope of the Russian government's efforts to
undermine our democracy. To the extent that the Department believes that certain aspects of the
report are not suitable for immediate public release, we ask that you provide that information to
Congress, along with your reasoning for withholding the information from the public, in order
for us to judge the appropriateness of any redactions for ourselves.

        We also expect that the Department will provide to our Committees, upon request and
consistent with applicable law, other information and material obtained or produced by the
1
 Appointment of Special Counsel to Investigate Russian interference with the 2016 Presidential Election and
Related Matters, Order No. 3915-2017, Office of the Deputy Attorney General, May 17, 2017.
2
    26 C.F.R. § 600.8(c).

                                                         1
                                              PRINTED ON RECYCLED PAPER
            Case 1:19-cv-02379-KBJ Document 1-7 Filed 08/07/19 Page 3 of 4



Special Counsel regarding certain foreign actors and other individuals who may have been the
subject of a criminal or counterintelligence investigation. This expectation is well-grounded in
the precedent set by the Department in recent years. In other closed and pending high-profile
cases alleging wrongdoing by public officials, both the Department and the FBI have produced
substantial amounts of investigative material, including classified and law enforcement sensitive
information, to the House of Representatives.

         Finally, although we recognize the policy of the Department to remain sensitive to the
privacy and reputation interests of individuals who will not face criminal charges, 3 we feel that
it is necessary to address the particular danger of withholding evidence of misconduct by
President Trump from the relevant committees.

        If the Special Counsel has reason to believe that the President has engaged in criminal or
other serious misconduct, then the President must be subject to accountability either in a court or
to the Congress. But because the Department has taken the position that a sitting President is
immune from indictment and prosecution, 4 Congress could be the only institution currently
situated to act on evidence of the President's misconduct. To maintain that a sitting president
cannot be indicted, and then to withhold evidence of wrongdoing from Congress because the
President will not be charged, is to convert Department policy into the means for a cover-up.
The President is not above the law.

           Thank you for your consideration.

                                                      Sincerely,




 hairman                                                            Chairman
House Committee on the Judiciary                                    House Permanent Select Committee on
                                                                     Intelligence



    9itr;,.�
Rep. Elijah Cummings
Chairman                                                            Chairman
House Committee on Oversight and Reform                             House Foreign Affairs Committee

3
    See, e.g., United States Attorneys' Manual 9-27.790 and 9-11.130.
4
  See Memorandum from Robert G. Dixon, Jr., Assistant Attorney General, Office of Legal Counsel; Amenability of
the President, Vice President, and Other Civil Officers to Federal Criminal Prosecution while in Office (Sept. 24,
1973).

                                                           2
       Case 1:19-cv-02379-KBJ Document 1-7 Filed 08/07/19 Page 4 of 4




Rep. Maxine Waters                           Rep. Richard.Neal
Chairwoman                                   Chair
House Committee on Financial Services        House Ways and Mearis Committee




                                        3
